         

EXHIBIT 10.2
REVOLVING NOTE

$40,000,000   January 29, 2010

     For value received, the undersigned, PROFESSIONAL VETERINARY PRODUCTS,
LTD., a Nebraska corporation (“PVP”), EXACT LOGISTICS, LLC, a Nebraska limited
liability company (“Exact”), PROCONN, LLC, a Nebraska limited liability company
(“ProConn”; together with PVP: and Exact, jointly and severally, the
“Borrower”), hereby jointly and severally promises to pay to the order of WELLS
FARGO BANK, NATIONAL ASSOCIATION (the “Lender”), acting through its Wells Fargo
Business Credit operating division, on the Termination Date referenced in the
Credit and Security Agreement dated the same date as this Revolving Note that
was entered into by the Lender and the Borrower (as amended from time to time,
the “Credit Agreement”), at Lender’s office located at MAC N9312-040, 109 South
7th Street, 4th Floor, Minneapolis, MN 55402 , or at any other place designated
at any time by the holder hereof, in lawful money of the United States of
America and in immediately available funds, the principal sum of FORTY MILLION
AND NO/100 DOLLARS ($40,000,000) or the aggregate unpaid principal amount of all
Revolving Advances made by the Lender to the Borrower under the Credit
Agreement, together with interest on the principal amount hereunder remaining
unpaid from time to time, computed on the basis of the actual number of days
elapsed and a 360-day year, from the date hereof until this Revolving Note is
fully paid at the rate from time to time in effect under the Credit Agreement.
     This Revolving Note is the Revolving Note referenced in the Credit
Agreement, and is subject to the terms of the Credit Agreement, which provides,
among other things, for acceleration hereof upon the occurrence of an Event of
Default. Principal and interest due hereunder shall be payable as provided in
the Credit Agreement, and this Revolving Note may be prepaid only in accordance
with the terms of the Credit Agreement. This Revolving Note is secured, among
other things, pursuant to the Credit Agreement and the Security Documents as
therein defined, and may now or hereafter be secured by one or more other
security agreements, mortgages, deeds of trust, assignments or other instruments
or agreements.
     The Borrower shall pay all costs of collection, including reasonable
attorneys’ fees and legal expenses if this Revolving Note is not paid when due,
whether or not legal proceedings are commenced.
     Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.

 



--------------------------------------------------------------------------------



 



       
PROFESSIONAL VETERINARY
PRODUCTS, LTD.
    EXACT LOGISTICS, LLC
a Nebraska limited liability company
a Nebraska corporation
   

            By:   PROFESSIONAL VETERINARY PRODUCTS, LTD. a Nebraska     By:  /s/
Stephen J. Price
 
  corporation, its Manager and sole   
Name:  Stephen J. Price
  Member   
Its: President and CEO 
 

            By   /s/ Stephen J. Price         Name:   Stephen J. Price       
Its: President and CEO   

PROCONN, LLC
a Nebraska limited liability company

              By:   PROFESSIONAL VETERINARY       PRODUCTS, LTD. a Nebraska    
  corporation, its Manager and sole
Member     

            By:   /s/ Stephen J. Price         Name:  Stephen J. Price         
Its: President and CEO     

 